Citation Nr: 1808197	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of VA pension benefits is valid.

2.  Entitlement to waiver of recovery of an overpayment of VA pension benefits.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 decision of Department of Veterans Affairs (VA) Committee on Waivers and Compromises.  The case is under the jurisdiction of the Milwaukee, RO.   

In March 2016, the appeal was remanded in order to schedule the Veteran for a hearing.  However, in January 2018, the Veteran informed VA that he no longer desired a hearing.  Accordingly, the hearing request is deemed to be withdrawn.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2).


FINDINGS OF FACT

1.  In an April 2009 decision, the RO awarded the Veteran $799 per month in non-service connected pension benefits effective April 1, 2009. 

2.  In a subsequent finding, the RO correctly determined that effective May 1, 2009, the Veteran's income was excessive for purposes of receipt of monthly non-service connected pension benefits due to unreported monthly Social Security Disability (SSDI) payments.

3.  In August 2012, the RO assessed the Veteran an overpayment as a result of him being paid non-service connected pension benefits to which he was not entitled.

4.  The creation of this debt was due to fault on the part of the Veteran with minimal fault on the part of VA.

 5.  The Veteran is unjustly enriched if benefits are not recovered and recovery generally does not nullify the objective for which the benefits are intended. 

6.  Although the Veteran does appear to have experienced some hardship as a result of the collection of the debt, it is outweighed by consideration of fault, unjust enrichment and the purpose of the pension program.   


CONCLUSIONS OF LAW

1.  The overpayment of non-service connected pension benefits was legally created and the underlying debt is valid.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962 (2017).

2.  The criteria for waiver of recovery of the overpayment of non-service connected pension benefits are not met.  38 U.S.C.A. §§ 5107, 5302(a) (2012); 38 C.F.R. §§ 1.963 (a), 1.965(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).

Nevertheless, the legal provisions pertaining to the collection of debts owed by reason of participation in a VA benefits program are contained in 38 C.F.R. § 1.911 Under section 1.911, when VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts.  In this case, this notification was performed in an August 2012 letter.  

II.  Analysis

A.  Validity of the debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

In an April 2009 decision, the Veteran was initially granted entitlement to VA non-service connected pension benefits at a rate of $799 per month effective April 1, 2009.  This grant was based on the Veteran not having reported receiving any annual household income in his March 2009 pension claim other than $6000 in annual wages from his spouse.  However, he subsequently began receiving monthly Social Security Disability income (SSDI), which he did not promptly report to VA.  When VA became aware of this income, it redetermined his pension eligibility effective April 1, 2009 and found him ineligible for non-service connected pension effective that date because his annual household income was in excess of the maximum annual pension rate (MAPR).  
In an August 2012 letter, the RO notified the Veteran that his non-service connected pension benefits were being stopped due to this finding of ineligibility.  Also, in a separate August 2012 letter, the VA Debt Management Center (DMC) notified the Veteran that he was being assessed an $8690 overpayment.  This debt amount corresponded to the RO's calculation of the amount of non-service connected pension benefits the Veteran had been paid from April 1, 2009 until the payments had been stopped.  However, in a subsequent December 2016 determination, the RO determined that the Veteran was actually entitled to a $799 pension payment for the month of April 2009 because the effective date of his receipt of SSDI payments was not until May 1, 2009.  Thus, his monthly pension payment was reinstated for the month of April 2009 only.  This effectively reduced the amount of the Veteran's overpayment to $7891.          
   
Because the Veteran received non-service connected pension benefit payments to which he was not entitled from May 1, 2009 until the point at which these benefits ceased, these payments resulted in the Veteran being overpaid.  Consequently, the RO appropriately assessed the Veteran an overpayment.  The Veteran has made no allegation that the RO incorrectly calculated the amount of the instant overpayment and the Board can find no indication in the record that the total amount of the assessed overpayment was in excess of the amount of non-service connected pension benefits the Veteran was overpaid.  Also, sole administrative error on the part of VA is neither shown nor alleged.  Accordingly, the overpayment in this case was validly created.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962. 

B. Waiver

In cases such as this where there is no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue, waiver of the debt is not precluded pursuant to 38 U.S.C. § 5302 (a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's right of debt recovery.  38 C.F.R. 
§ 1.965(a).  The elements for consideration are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Id.

In the instant case, the Veteran was clearly at fault for creation of the overpayment by not ensuring that VA was informed of the additional SSDI income he was receiving.  There is also no indication of any significant VA fault, as the RO proceeded to take action on discontinuing the appellant's pension payments after learning of the additional income.  To the extent there is any VA fault, it is only that this discontinuation action was not taken sooner.  Additionally, at least in general terms, recovery of the debt does not defeat the purpose of the pension program as this program is simply designed to provide for maintenance of basic needs. Consequently, as the Veteran was actually receiving additional unreported income at the same time that he was receiving pension benefits, this additional income presumably could have been used to help provide for these needs in lieu of the pension payments.  Further, the Veteran was unjustly enriched as he did receive pension payments to which he was not actually entitled given his income level. Moreover, there is no indication that he changed her position to his detriment as a result of receipt of the VA pension benefits. 

The Veteran did submit information tending to indicate that collection of the debt constituted a hardship for him.  However, recognizing the other factors discussed above, the Board finds that overall collection of the debt is not against equity and good conscience and waiver of recovery of the overpayment is not warranted.  The Board notes, however, that the record appears to indicate that the Veteran went through bankruptcy proceedings and that the remainder of the Veteran's debt, approximately $3500, has been discharged because of the bankruptcy.     


ORDER

The overpayment of VA non-service connected pension benefits is valid.

Waiver of recovery of the overpayment of VA non-service connected pension benefits is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


